Name: Commission Regulation (EEC) No 2721/93 of 1 October 1993 amending Regulation (EEC) No 2641/93 introducing a countervailing charge on apples originating in South Africa
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 93 Official Journal of the European Communities No L 246/19 COMMISSION REGULATION (EEC) No 2721/93 of 1 October 1993 amending Regulation (EEC) No 2641/93 introducing a countervailing charge on apples originating in South Africa THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2641 /93 (3) introduced a countervailing charge on apples originating in South Africa ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of apples originating in South Africa must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2641 /93 'ECU 7,50' is hereby replaced by 'ECU 17,98 '. Article 2 This Regulation shall enter into force on 2 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. 0 OJ No L 242, 28 . 9. 1993, p. 13.